Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the application filed on 10/15/2020 has a total of 18 claims pending in the application; there are 3 independent claims and 15 dependent claims, all of which are ready for examination by the examiner.    
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1-6, the following limitations are recited:
- “an enclosure ...” as recited in claim 1.
- “a portion of a first network plane…” as recited in claim 1.
- “a portion of a second network plane…” as recited in claim 1.
- “a plurality of connectors…” as recited in claim 1.



As per claim 7-12, the following limitations are recited:
- “an enclosure ...” as recited in claim 7.
- “a portion of a first network plane…” as recited in claim 7.
- “a portion of a second network plane…” as recited in claim 7.
- “a plurality of connectors…” as recited in claim 7.
Dependent claims 8-12 are also rejected since they are depended upon rejection claims set forth above. 
As per claim 13-18, the following limitations are recited:
- “a plurality of enclosures ...” as recited in claim 13.
- “a plurality of network planes…” as recited in claim 13.
Dependent claims 14-18 are also rejected since they are depended upon rejection claims set forth above. 
The limitations noted immediately above are means-plus-function limitations that invoke 35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed function. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Applicant may add a memory and processor or:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp et al. Publication No. (US 2007/0110088 A1) in view of Pandey et al. Publication No. (US 2008/0275975 A1).

Regarding claim 1, Kemp teaches a co-packaged, multiplane network comprising: 
(chassis 92 FIG.10); 
a portion of a first network plane disposed within the enclosure (a first switch module ‘#1’ in chassis #1 FIG.10 via upper-plane network of FIG.11) and comprising a first plurality of interconnected switches (the first switch module has interconnect switch slots 74 [0059-61] FIG.10); 
a portion of a second network plane disposed within the enclosure (a second switch module ‘#P’ in chassis #1 FIG.10 via mid-plane network of FIG.11) and comprising a second plurality of interconnected switches (the second switch module has interconnect switch slots 74 connected to  function slots 72 [0059-61] FIG.10), the second network plane being independent of the first network plane and having the same topology as the first network plane (The interconnect slots 74 are spaced from each other and may house logical interconnect capabilities high performance extension of the chassis links for external switching, as well as high performance connectivity between function modules within and between chassis for multi-chassis configurations [0065-66] FIG.10); and 
a plurality of connectors (a plurality of connectors 120 FIG.11), each connector being communicatively coupled to each of the first plurality of interconnected switches and the second plurality of interconnected switches (Each of the “N" function slots 72 is connected to each of the "#P" interconnect slots 74 via bi-directional point-to-point links76 and each of the "#1" interconnect slots 74 is connected to all "N" function slots 72 via the bi-directional point to point links 76. Each interconnect slots 74 is used for (accommodate) completely independent communication networks [0059-60] FIG.7; the function slots 72 and the interconnect slots 74 is accessed from the upper, mid-plane or high plane via high performance electrical connectors 120 through links 122 [0065-66] FIG.11).   
	Kemp does not explicitly teach a respective port of each switch.
	Pandey teaches a respective port of each switch (Pandey: Each switch includes a plurality of external ports. At least two of the external ports of each switch are inter-switch link (ISL) ports. The rack-switch also includes a plurality of inter-switch links. Each inter-switch link electrically connects one ISL port of one of the switches to one ISL port of another of the switches [0025-27] FIG.1).
It would have been obvious to a person having ordinary skilled in the art at the time the invention was made to have modified Kemp by the teaching of Pandey to include a respective ports in the switch in order for the switches to operate in an enhanced and efficient manner (Pandey: [0069-74] FIG.2).

Regarding claim 2, Kemp teaches the co-packaged, multiplane network of claim 1, wherein the portion of the first network plane disposed within the enclosure and the portion of the second network planed disposed with the enclosure each include two switches (Each Multi-Chassis system 130 comprises one or more Multi-Chassis Switch Modules 136 (MCSM), each MCSM 136 inserted in an interconnect slot 74 of the respective multi-chassis chassis 132 [0074-76] FIG.13).  

Regarding claim 3, Kemp teaches the co-packaged, multiplane network of claim 1, further comprising a portion of a third network plane (lower-plane network of FIG.11) disposed within the enclosure (within chassis 92 FIG.10), the third network plane being (a third plurality of interconnected switches FIG.11), wherein each connector is communicatively coupled to a respective port of the third plurality of interconnected switches (FIG. 5 shows a system of Multi-Port Network may be configured to connect N function modules (the Computational Hosts) all of which may have the same or different performance characteristics configured to provide full connectivity between all function [0056] FIG.11). 

Regarding claim 4, Kemp teaches the co-packaged, multiplane network of claim 1, wherein the each connector is communicatively coupled to the respective ports of the first switch and the second switch using optical cables, electrical cables, or printed circuit board traces (traffic is switched between function modules through transmission links 96 which may be electrically driven on copper or may be optical links or other technology [0062-63] FIG.10).  

Regarding claim 5, Kemp teaches the co-packaged, multiplane network of claim 1, wherein the enclosure is a chassis (the housing is a chassis [0061] FIG.10).  

Regarding claim 6, Kemp teaches the co-packaged, multiplane network of claim 1, wherein the network is a part of a mesh network or a ring network (the network is connected as partial toroid or one or more rings by links 52 [0022] FIG.4).

Regarding claims 7-12, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Regarding claims 13-18, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, where the difference used is the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations.  This change does not affect the limitation of the above treated claims.  Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore these claims were rejected for similar reasons as stated above.   

Conclusion
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111 (c).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kizou, Hassan, can be reached on 571-272.3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system? Contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/ABDELNABI O MUSA/Primary Examiner, Art Unit 2472